         Case 1:20-cv-02285-ALC Document 12 Filed 05/20/20 Page 1 of 26



WHITEFORD, TAYLOR & PRESTON L.L.P.
444 Madison Avenue, Fourth Floor
New York, NY 10022
(914) 761-8400
klewis@wtplaw.com
Kenneth M. Lewis

WHITEFORD, TAYLOR & PRESTON L.L.P.
Seven Saint Paul Street, Suite 1500
Baltimore, MD 21202-1636
(410) 347-8700
stiller@wtplaw.com
khroblak@wtplaw.com
Steven E. Tiller (pro hac vice motion to be filed)
Kevin G. Hroblak (pro hac vice motion to be filed)

Attorneys for Plaintiff, Max A. Rady

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


MAX A. RADY,
                                                            Case No.: 1:20-cv-02285-ALC
                                  Plaintiff,
                                                            JURY TRIAL DEMANDED
                   - against -

BOSTON CONSULTING GROUP, LLC and
De BEERS UK LIMITED,

                                 Defendants.



                                 FIRST AMENDED COMPLAINT

       Max A. Rady (“Mr. Rady”), by his attorneys, Whiteford, Taylor & Preston, L.L.P., as and

for his Complaint against the Defendants, Boston Consulting Group, LLC (“BCG”) and De Beers

UK Limited Group (“De Beers”) (BCG and De Beers will collectively be referred to as the

“Defendants”), for patent infringement, breach of contract, misappropriation of trade secrets, and

other claims, alleges as follows:
           Case 1:20-cv-02285-ALC Document 12 Filed 05/20/20 Page 2 of 26



                                           OVERVIEW

       1.      According to a May 2019 article by BCG titled “Stamping out Counterfeit Goods

with Blockchain and IoT,” counterfeiting is a widespread economic problem that results in billions

of dollars in lost business revenue each year, exposing individuals and corporations to heightened

health, safety, and cybersecurity risks from fraudulent materials and defective parts. For example,

within the pharmaceutical industry, between $75 billion and $200 billion in counterfeit drugs are

sold each year. In the electronics industry, counterfeit parts cost component manufacturers

approximately $100 billion annually. And, in the luxury goods market, as much as 10% of all

items for sale are counterfeits, representing as much as $28 billion in lost value.

       2.      According to this same article, what makes the impact of counterfeit goods and

parts so damaging is its reach as fraudulent parts and goods affect every stage of the product life

cycle — from the manufacturing floor to the point of sale, to the servicing function and beyond —

driving up costs, eroding revenues, and damaging company reputations and brands.

       3.      The gemstone industry has long struggled with keeping counterfeits out of the

market and providing greater transparency of the provenance and sourcing of each particular stone.

The benefits to the industry of a quick, reliable, and transparent application to confirm provenance

and sourcing could be significant. For example, studies have shown that customers are more

willing to pay an increased amount for a stone that is guaranteed to be both legitimate and ethically

sourced.

       4.      Additionally, the lack of a reliable way to identify and authenticate gemstones at

scale allows fraudulent actors to use the same stone as collateral for multiple transactions. An

application to confirm the provenance of gemstones would allow stones to be traced by their

unique characteristics, allowing banks and lenders to identify any “double spending” of stones.

       5.      Such an application could also connect gemstone suppliers and retailers on a single,

                                                -2-
         Case 1:20-cv-02285-ALC Document 12 Filed 05/20/20 Page 3 of 26



standardized platform allowing for rapid, seamless communication between parties, enabling the

easy transfer of money between countries and the trading of assets without middlemen.

       6.      In August 2010, Mr. Rady began a joint Masters/PhD research program as a part-

time, self-funded student at the prestigious Kings College at the University of London. Mr. Rady’s

research was focused on physical optical properties, photonics, and statistical modeling and

analysis for predictive rendering relating to physical assets, including gemstones.

       7.      As an incidental by-product of Mr. Rady’s research efforts, he developed a method

to record to a blockchain the individual identification signatures of physical items that have unique,

random properties. In particular, physical items are analyzed using 3D spatial mapping and

spectral analysis to determine each item’s individual identification signature. These signatures are

then recorded to a blockchain allowing users to guarantee the authenticity and provenance of each

item’s location and source throughout the supply chain, even where significant modifications are

made to that item.

       8.      Using Mr. Rady’s system and method, the provenance of gemstones can be easily

and quickly authenticated throughout the supply chain without the need to confirm with a central

authority no matter how many times the gemstone is cut, polished, or otherwise modified.

       9.      Certain aspects of Mr. Rady’s technology are now claimed in United States Patent

No. 10,469,250 (“the ‘250 patent”), while other aspects of his technology have been maintained

in confidence by Mr. Rady and are considered trade secrets by him. A copy of the ‘250 patent is

attached as Exhibit A.

       10.     In June 2016, nearly six (6) years after Mr. Rady began his research at Kings

College, Mr. Rady became employed at BCG in various roles working primarily on two projects

wholly unrelated to the identification of counterfeit goods or insuring the provenance of

gemstones.

                                                -3-
         Case 1:20-cv-02285-ALC Document 12 Filed 05/20/20 Page 4 of 26



       11.     Upon information and belief, sometime in 2017, BCG began working with De

Beers to develop a method to identify and insure the provenance of gemstones.

       12.     In early 2018, when, despite considerable effort, BCG had yet to develop a solution

for De Beers, certain leaders of the development team overseeing the De Beers project contacted

Mr. Rady knowing his PhD research had led to the filing of a patent application that claimed an

invention that BCG could possibly implement in a solution for De Beers.

       13.     Mr. Rady disclosed details about his technology and the invention claimed in his

then unpublished patent application to the BCG team working on the De Beers project only after

BCG repeatedly agreed to maintain all information provided it by Mr. Rady in strict confidence

and not to use such information without Mr. Rady’s consent.

       14.     A few short months later, however, BCG publicized its gemstone provenance and

authentication method developed for De Beers, which became known as TRACR. This method

was substantially similar to the detailed method disclosed to BCG by Mr. Rady and its use and

disclosure was contrary to BCG’s agreement not to use or disclose without Mr. Rady’s consent.

TRACR also infringes on what was claimed in Mr. Rady’s patent application that later issued as

the ‘250 patent.

       15.     Shortly after Mr. Rady learned of this breach of confidence and Defendants’

development and promotion of the De Beers solution, Mr. Rady confronted BCG about its

improper use of his technology. Instead of compensating Mr. Rady for the use of his technology,

or explaining how TRACR had been independently developed, BCG terminated Mr. Rady’s

employment.

       16.     This suit seeks damages arising from Defendants’ patent infringement and

misappropriation of trade secrets, as well as for BCG’s breach of contract.



                                               -4-
         Case 1:20-cv-02285-ALC Document 12 Filed 05/20/20 Page 5 of 26



                                            PARTIES

       17.     Mr. Rady is a citizen of the United States of America and the United Kingdom who

currently resides in France. In August 2010, Mr. Rady commenced a joint Masters/PhD research

program in computer science at the prestigious Kings College at the University of London. Mr.

Rady’s research focused on physical optical properties, photonics, and statistical modeling and

analysis for predictive rendering relating to physical assets, including gemstones. In June 2016,

Mr. Rady was hired by a particular unit within BCG in London, United Kingdom as a Senior

Engineer. In November 2017, Mr. Rady continued employment in various positions within

another particular unit within BCG in Paris, France until his termination in October 2018.

       18.     BCG is a limited liability partnership incorporated under the laws of Delaware with

offices throughout the world, including this Judicial District. BCG provides clients with consulting

and technology implementation services to drive clients’ technological change and growth to build

competitive advantages and drive bottom line impact.

       19.     De Beers is a corporation formed under the laws of the Bailiwick of Jersey. De

Beers’ primary function is to develop and maintain intellectual property assets relevant to the

diamond industry for use by companies owned and/or operated by De Beers Group. In this regard,

De Beers’ Annual Report and Financial Statements for 2018 states:

       The key function of [De Beers] is to develop and maintain intellectual property
       relevant to the diamond industry, and to provide marketing services to [companies
       owned and/or operated by De Beers Group]. [De Beers] receives a royalty from
       another member of the [De Beers Group] for the use of the intellectual property
       owned by [De Beers] and also receives income for marketing services provided on
       behalf of the Group.

De Beers Group companies make up the world’s leading diamond business involved in all aspects

of the diamond trade, including diamond exploration, mining, and trading, as well as wholesale

and retail sales. Certain of De Beers’ improper actions complained of herein occurred in this


                                               -5-
           Case 1:20-cv-02285-ALC Document 12 Filed 05/20/20 Page 6 of 26



Judicial District. Moreover, upon information and belief, De Beers engages in regular business

activities in this Judicial District.

                                   JURISDICTION AND VENUE

        20.     This Court has exclusive subject matter jurisdiction over Mr. Rady’s claims

pursuant to federal question jurisdiction, 28 U.S.C. §§ 1331 and 1338(a) and (b).

        21.     This Court has personal jurisdiction over the Defendants as each Defendant engages

in regular business activities in this Judicial District, has regular and established places of

businesses in this Judicial District, and/or have committed acts of patent infringement in this

Judicial District. Also, certain of the acts complained of herein occurred in this Judicial District.

        22.     Venue is proper in this judicial district pursuant to 28 U.S.C. §§ 1391(b)-(c) and/or

1400(b).

                               FACTS COMMON TO ALL COUNTS

        Mr. Rady’s Education and Employment with BCG

        23.     In August 2010, Mr. Rady began a joint Masters/PhD research program as a self-

funded, part-time student at the prestigious Kings College at the University of London. Mr. Rady’s

research focused on physical optical properties, photonics, and statistical modeling and analysis

for predictive rendering as it relates to physical assets, including gemstones.

        24.     In June 2016, Mr. Rady was hired by BCG in London as a senior engineer. Mr.

Rady initially worked as part of a particular business unit within BCG known as BCG Digital

Ventures (“BCG DV”).

        25.     While assigned to BCG DV, Mr. Rady was assigned in May 2017 to work in BCG’s

Paris office on a project known as “Cyclope.” Cyclope related to the development of an artificial

intelligence and computer vision application for motor vehicle toll booth classification and

roadway accident detection. While not officially given the title, Mr. Rady acted, for the most part,

                                                -6-
         Case 1:20-cv-02285-ALC Document 12 Filed 05/20/20 Page 7 of 26



as the Chief Technology Officer on the Cyclope project, helping to lead the project to final

development.

       26.     On October 20, 2017, following a presentation by Mr. Rady in New York City,

Andrea Gallego (“Ms. Gallego”), a Partner and Chief Technology Officer with BCG’s Gamma

business unit, made a proposal to Mr. Rady that he join her team in a senior role to assist with a

project she was leading known as “Source.” Source involved the development of an artificial

intelligence analytic engine to assist data scientists to produce production-ready computer code.

       27.     Mr. Rady accepted this offer to join the Source team and began his role as a senior

analytic software developer working with Ms. Gallego within BCG Gamma in November 2017.

       28.     Due, at least in part, to Mr. Rady’s efforts, expertise, and leadership, Source was

delivered ahead of schedule and below budget. This resulted in Mr. Rady’s promotion to lead

analytic software developer in May 2018.

       29.     Throughout his employment with BCG, Mr. Rady continued his part-time, self-

funded PhD program at Kings College. Mr. Rady’s PhD research had no relation to either the

Cyclope or Source projects, or any other project on which he was assigned while employed by

BCG.

       30.     Mr. Rady advised BCG, both before he began work with BCG in 2016 and at

various times throughout his employment, about his studies at Kings College. For example, prior

to being assigned to the Source project team, Mr. Rady advised Ms. Gallego, as well as Seshadri

Iyer (“Mr. Iyer”), a Managing Director and Senior Partner at BCG Gamma, of his research work

at Kings College and that he was contemplating filing a patent application for a particular invention

arising therefrom. Ms. Gallego indicated that this was not of any concern to BCG, confirming that

his research was entirely unrelated to Cyclope, Source, or any other project Mr. Rady was assigned

to during his employment with BCG.

                                                -7-
         Case 1:20-cv-02285-ALC Document 12 Filed 05/20/20 Page 8 of 26



       31.     On December 22, 2017, Mr. Rady filed Provisional Patent Application No.

62/609,783 for a framework to record to a blockchain unique identification signatures of physical

items, including gemstones, that have unique, random properties.          Mr. Rady then filed an

application under the Patent Cooperation Treaty (“PCT”) on December 21, 2018 - Application No.

PCT\US2018\067200. Mr. Rady also filed a United States patent application - No. 16/289,083 -

which issued on November 5, 2019 as the ‘250 patent.

       Mr. Rady’s Disclosures to BCG Regarding the De Beers Solution

       32.     On January 8, 2018, Mr. Rady, at the suggestion of Ms. Gallego, who was aware

that he had filed a patent application for an invention derived from his PhD research a few weeks

earlier, contacted Sylvain Duranton (“Mr. Duranton”), a Senior Partner, Managing Director, and

Chief Executive Officer at BCG’s Gamma’s business unit, to advise him of his PhD research and

recently-filed patent application. Ms. Gallego knew that Mr. Duranton, given his position, had

overall responsibility for the project team assigned to develop a method to authenticate and track

gemstones in conjunction with De Beers, and thought that Mr. Rady may be able to assist with its

development. At this time, Mr. Rady was led to believe that BCG had been working on

development of this method with De Beers for a significant period of time and that this work was

significantly behind schedule.

       33.     Mr. Rady told Mr. Duranton that his PhD research was focused on physical optical

properties, photonics, statistical modeling and analysis for predictive rendering of physical assets,

including gemstones, and that he would be willing to discuss his research and patent application

on a confidential basis.

       34.     On January 9, 2018, in BCG’s offices in Paris, Mr. Rady met with Mr. Duranton to

discuss his PhD research and pending patent application. Prior to disclosing any details of his

research or unpublished patent application, Mr. Rady asked Mr. Duranton to agree to maintain the

                                                -8-
         Case 1:20-cv-02285-ALC Document 12 Filed 05/20/20 Page 9 of 26



contents of the meeting in strict confidence. Mr. Duranton agreed that he would not disclose any

details about those discussions to any third party, including any others at BCG, or to use the

information for any purpose without Mr. Rady’s consent.

       35.     During this meeting, Mr. Rady provided Mr. Duranton with significant details

about his research findings and pending patent application.        Mr. Duranton was extremely

impressed and noted that Mr. Rady’s invention and related technology was very valuable and that

Mr. Rady could likely license his technology and invention to a number of third parties. Mr.

Duranton told Mr. Rady that he would inform Arun Ravindran (“Mr. Ravindran”), a Partner and

Associate Director at BCG, and Romain De Laubier (“Mr. De Laubier”), a Managing Director and

Partner at BCG, who were leading the De Beers project (which had been assigned the name Project

Midnight), to contact Mr. Rady to discuss BCG’s possible licensing of his technology and

invention.

       36.     On January 18, 2018, Mr. Ravindran contacted Mr. Rady by email, requesting a

call to discuss Project Midnight stating: “this is about De Beers and if/how we can use your

provisional patent for it....” During a call later that day where Mr. Rady was working at BCG’s

office in New York City while Mr. Ravindran was in BCG’s office in Boston, Mr. Ravindran

requested that Mr. Rady send him a copy of his unpublished provisional patent application. Mr.

Rady agreed to do so only if Mr. Ravindran agreed to hold the patent application and any other

details provided by Mr. Rady regarding his research efforts in confidence and not share any details

with anyone, including any others at BCG, or otherwise use this information, without Mr. Rady’s

consent. Mr. Ravindran agreed to these conditions of confidentiality.

       37.     Given Mr. Ravindran’s assurance that Mr. Rady’s unpublished patent application

and details regarding his PhD research would be maintained in confidence by BCG, Mr. Rady sent

Mr. Ravindran a copy of his unpublished patent application following their discussion.

                                               -9-
        Case 1:20-cv-02285-ALC Document 12 Filed 05/20/20 Page 10 of 26



       38.     On January 22, 2018, Mr. Ravindran organized a Webex meeting with Mr. Rady,

who was still working from BCG’s offices in New York City, to further discuss Mr. Rady’s patent

application and research and their potential application to Project Midnight. During this meeting,

Mr. Rady provided significant details regarding an end-to-end solution to confirm the provenance

of physical items such as diamonds, without reliance on a central authority. Before providing this

additional detailed information to Mr. Ravindran, Mr. Rady once again confirmed that this

information would remain confidential and not be used by BCG on Project Midnight or any other

project, without Mr. Rady’s consent. Mr. Ravindran once again agreed to these conditions of

confidentiality on behalf of BCG.

       39.     Then, on January 23, 2018, at Mr. Ravindran’s request, Mr. Rady, who was still

working from BCG’s offices in New York City, provided Mr. Ravindran additional details

regarding his PhD research and pending patent application and their potential application to Project

Midnight. Mr. Rady also discussed with Mr. Ravindran the projects on which he was assigned

during his employment with BCG so as to confirm that the information being provided by Mr.

Rady had not been developed by him within the scope of his employment at BCG.

       40.     Upon receipt of this information, Mr. Ravindran did not question Mr. Rady’s

assertions that this technology was developed during his PhD research. Instead, Mr. Ravindran

again met with Mr. Rady on February 6, 2018 to explore how Mr. Rady’s technology could

potentially be exploited by BCG and De Beers as part of Project Midnight and to understand what

Mr. Rady wanted in exchange for BCG potentially using his technology as part of the De Beers

solution.

       41.     In this meeting, Mr. Ravindran confirmed that BCG was struggling to develop a

method to authenticate, match, and track gemstones on behalf of De Beers. In reply to Mr.



                                               - 10 -
         Case 1:20-cv-02285-ALC Document 12 Filed 05/20/20 Page 11 of 26



Ravindran’s question, Mr. Rady stated that he would be interested in a licensing relationship to

help BCG advance the De Beers project.

         Mr. Rady Passes on a Potential Licensing Opportunity for His Patent

         42.    On or about March 7, 2018, as a result of connections held by certain of his

university colleagues, Mr. Rady was approached by Rio Tinto, Plc (“Rio Tinto”), one of the largest

metal and mining corporations in the world, about potentially licensing his technology and patent

for its own use.

         43.    Mr. Rady informed Ms. Gallego of this potential licensing opportunity to ensure

that it did not pose a conflict with his employment at BCG. In this regard, Ms. Gallego introduced

Mr. Rady to Sophie Pradere (“Ms. Pradere”), Senior Legal Counsel with BCG, to discuss this

issue.

         44.    Ms. Pradere recommended that Mr. Rady not enter into licensing negotiations with

Rio Tinto for his technology or patent application as this could be seen by De Beers as a conflict

of interest given BCG’s relationship with De Beers and the ongoing discussions regarding use of

Mr. Rady’s invention as part of Project Midnight.

         45.    Based on Ms. Pradere’s direction, Mr. Rady terminated all discussions with Rio

Tinto, thus forfeiting an opportunity to license his technology and invention for significant fees.

         Defendants’ Misappropriation of Mr. Rady’s Technology and Infringement of Patent

         46.    On May 11, 2018, Mr. Ravindran posted on BCG’s internal workplace

communication platform an article that appeared in Computerworld published by De Beers a day

earlier about the launch of TRACR; a system that would be used to track diamonds from the mine

to retail locations. TRACR, this article explained, tracks diamond provenance assuring retailers

and consumers that each diamond has been sustainably mined and is of guaranteed quality.



                                               - 11 -
        Case 1:20-cv-02285-ALC Document 12 Filed 05/20/20 Page 12 of 26



TRACR further tracks authenticity to assure each diamond’s provenance providing traceability

into each step of cutting, polishing, and otherwise modifying every diamond.

       47.     On May 11, 2018, and immediately after seeing the Computerworld article, Mr.

Rady confronted Mr. Ravindran about the technology used in the TRACR application. During the

discussion with Mr. Ravindran, Mr. Rady realized the similarities between TRACR and his patent

application and technology disclosed to Mr. Ravindran months earlier. Despite the fact that Mr.

Ravindran knew since at least February 2018 that Mr. Rady was interested in a licensing

relationship in exchange for BCG using his technology to advance the De Beers project, Mr.

Ravindran once again asked Mr. Rady whether he would be willing to license his patent and

associated technology to BCG. Mr. Rady reiterated, as he had done before, that he would be

interested in a licensing relationship.

       48.     On May 14, 2018, Mr. Rady discussed his concerns with Ms. Gallego and raised

his concerns by electronic mail to Messrs. Duranton, Ravindran, and De Laubier regarding the

overlap between his technology and the DeBeers solution based on his discussions with Mr.

Ravindran three days earlier. Mr. Ravindran responded to Mr. Rady’s email stating “… we need

to formalize how to use your patent pending work for TRACR.” Additionally, Ms. Gallego sent

an email to Ms. Pradere stating “… As you know [Mr. Rady] has a provisional patent under his

own name that is related to the application of distributed ledger systems or “blockchain”.... The

application of his work can help us in a lot of client cases, ... [Mr. Rady] does not want to give up

all the rights of his work to BCG – and wants to retain ownership.… We could do something where

BCG would have full exclusivity of that license ….”

       49.     On May 18, 2018, Ms. Gallego informed Mr. Rady that Mr. Ravindran was

exploring the possibility of licensing Mr. Rady’s patent and associated technology.

       50.     On May 21, 2018, Ms. Gallego informed Mr. Rady that Ms. Pradere was gathering

                                               - 12 -
        Case 1:20-cv-02285-ALC Document 12 Filed 05/20/20 Page 13 of 26



information from BCG DV and that this information showed that Mr. Rady had no connection

with, or exposure to, the De Beers project, thus confirming Mr. Rady’s claim that his invention

and related technology had not been developed in the course of his employment with BCG.

       51.     On May 22, 2018, Mr. Rady, as a member of the BCG GAMMA global distribution

list, received an email from Shervin Khodabandeh (“Mr. Khodabandeh”), a Managing Director

and Senior Partner at BCG, attaching a photograph of a slide presented by BCG at a meeting in

Paris describing the TRACR application. The slide indicated that the TRACR application utilizes

3D image scanning of gemstones to identify a trio of anomalies (inclusions/scratches/defects)

which are then vector mapped into a 3D spatial relationship along with spectral analysis to

determine each gemstone’s unique “fingerprint.” BCG’s presentation also made clear that TRACR

stored these fingerprints on a blockchain to authenticate the provenance of each diamond through

the entire supply chain.

       52.     This description of TRACR, developed by BCG in conjunction with De Beers, was

nearly identical in all material respects to Mr. Rady’s technology and read on the claims included

in Mr. Rady’s then-pending patent application.

       53.     This information from Mr. Khodabandeh confirmed Mr. Rady’s suspicions that

TRACR implemented his invention and related technology.

       54.     On or about August 16, 2018, Ms. Gallego shared with Mr. Rady several emails

concerning an internal BCG investigation sent to her, as well as Mr. Iyer and others at BCG,

confirming that Mr. Ravindran had shared Mr. Rady’s pending patent application and technology

with other BCG employees to advance Project Midnight and potentially other projects. This

investigation, according to Ms. Gallego, confirmed, based on Mr. Ravindran’s own admissions,

that there was significant overlap between the De Beers solution and Mr. Rady’s invention

identified in his patent application, as well as the other technology disclosed by Mr. Rady to Mr.

                                              - 13 -
        Case 1:20-cv-02285-ALC Document 12 Filed 05/20/20 Page 14 of 26



Ravindran.

       55.     On September 21, 2018, after informing Mr. Rady of the results of an internal BCG

investigation confirming the invention described in his provisional patent application was

independently developed, and was not developed within the scope of his employment at BCG, Ms.

Gallego pressured Mr. Rady to release his claims against BCG in order to continue his

employment.

       56.     On October 4, 2018, Mr. Rady received exemplary comments during his annual

review. In particular, Ms. Gallego stated that “the combination of [Mr. Rady’s] work ethic and

intelligence is inspiring; … [he provides] outstanding contribution, consistently exceeds

expectations; … [and] exemplifies BCG’s core values….”

       57.     Notwithstanding his exemplary review a few weeks earlier, BCG fired Mr. Rady

on October 31, 2018. Upon information and belief, Mr. Rady was fired because of the concerns

he raised regarding BCG’s misappropriation of his technology and pending patent application.

       De Beers Launch of TRACR, GemFair, and the TRACR Association

       58.     In 2018, De Beers launched TRACR, which De Beers described in its 2018 Interim

Financial Statement as providing a single, tamperproof, and permanent digital record for every

diamond registered on the TRACR platform. In this financial statement, De Beers further

described TRACR as underpinning “confidence in diamonds and the diamond industry by ensuring

that all registered diamonds are conflict-free and natural, while also enhancing efficiency across

the sector.” TRACR, upon information and belief, is utilized both in the United States and

throughout the world.

       59.     Also in 2018, De Beers announced the launch of GemFair, a program to create a

secure and transparent route to market for ethically sourced artisanal and small-scale mined

(“ASM”) diamonds. De Beers described GemFair in its 2018 Interim Financial Statement as using

                                              - 14 -
        Case 1:20-cv-02285-ALC Document 12 Filed 05/20/20 Page 15 of 26



“dedicated technology to record ASM production at mine sites that meet demonstrable ethical

standards, with the aim of purchasing rough diamonds from approved locations…to improve

working conditions and livelihoods for those working in the sector.” De Beers went on to make

clear that GemFair “will be integrated with the TRACR blockchain platform.” GemFair, upon

information and belief, is utilized both in the United States and throughout the world.

       60.     De Beers also launched the TRACR Association in 2018; an organization

comprised of many of the largest mining, wholesalers, and retailers in the diamond and gemstone

industry, including Chow Tai Fook, Signet Jewelers, Alrosa, Venus Jewel, Rosy Blue and Diacore,

to name a few. Signet Jewelers, for example, owns and operates approximately 2,500 retail jewelry

stores throughout the United States, including in this Judicial District, under the retail names Kay

Jewelers, Zales, and Jared The Galleria of Jewelry, while Alrosa is the largest diamond mining

company by volume in the world. Through the TRACR Association, De Beers promotes the use

of TRACR to entities up and down the diamond and gemstone supply chain, including retail

locations in the United States.

       61.     De Beers has marketed and promoted TRACR throughout the world, including in

the United States, using a variety of methods, including a website at the domain tracr.com. As an

example, at the Jewelers of America National Convention in New York City on July 28, 2019, Oli

Cooper, TRACR’s Chief Operating Officer, participated in a panel discussion including executives

from Signet Jewelers, Richline Group, and IBM about the use of blockchain technology in the

jewelry industry. Upon information and belief, Mr. Cooper promoted the release of TRACR at

this event for business purposes of De Beers.

       62.     Similarly, De Beers promoted TRACR at Consensus 2019 held in New York City

from May 12 – 15, 2019. Consensus is an annual trade show for the cryptocurrency and blockchain

industries.

                                                - 15 -
          Case 1:20-cv-02285-ALC Document 12 Filed 05/20/20 Page 16 of 26



       63.     In recognition of De Beers’ roll out of TRACR, Forbes recently included De Beers

on its second annual Forbes Blockchain 50 recognizing enterprises embracing blockchain

technology. To qualify, Blockchain 50 members must be generating no less than $1 Billion in

revenue annually or be valued at $1 Billion or more. In particular, Forbes indicated that “De Beers’

new software, Tracr, follows diamonds, which have undergone 3-D scans, as the gems are mined,

cut, polished and sold. Already more than 30 participants, including Signet Jewelers – owner of

Kay, Zales, and Jared – have signed on. Tens of thousands of stones are being registered per

month.”

       64.     Mark Cutifani, Chief Executive Officer of Anglo American PLC, De Beers’ parent,

recently commented at the Mining Indaba conference that: “Since its launch, Tracr has attracted a

broader base of diamond producers, midstream businesses, and retailers. This collaboration has

helped build significant momentum, and we believe that Tracr’s data-backed authentication

capabilities hold tremendous promise.”

       65.     De Beers also recently indicated that as much as sixteen percent (16%) of its

approximately 7.8 million carats of yearly diamond production has been registered on TRACR.

       66.     In a recent interview on a podcast known as “The Jewelry District” presented by

JCK Magazine and JCK Online, De Beers Group Chief Executive Officer Bruce Cleaver

commented that TRACR is part of the future of the diamond industry. Mr. Cleaver further

commented that De Beers recently released an enhanced application interface for TRACR and that

by the middle of 2020, he expect that at least fifty percent (50%) of all De Beers Group diamonds

will be registered on TRACR. Mr. Cleaver also noted that thirty (30) industry participants are part

of the TRACR Association and that De Beers has received significant interest about application of

the TRACR technology in other industries.



                                               - 16 -
        Case 1:20-cv-02285-ALC Document 12 Filed 05/20/20 Page 17 of 26



       67.     TRACR Association member Venus Jewel promotes its use of TRACR on its

website at the domain venusjewel.com with the following statement:

       Tracr is an innovative, industry-focused Internet of Value platform developed for
       the diamond industry by the diamond industry. Tracr is connecting the diamond
       industry be establishing a baseline of trust through provenance, traceability and
       authenticity. The Tracr Internet Value Platform creates a tamper-proof, immutable
       record of a diamond’s journey throughout the full value chain, whilst ensuring that
       the diamond industry’s data and digital assets are stored and shared securely.

       A Project Midnight Team Member Contacts Mr. Rady to Confirm BCG’s Patent
       Infringement and Misappropriation of Confidential Technology

       68.     In mid-November, 2019, Mr. Rady posted on his LinkedIn account, that on

November 5, 2019, the United States Patent and Trademark Office (the “USPTO”) issued the ‘250

patent titled “Physical Item Mapping to Blockchain Framework.”

       69.     Several weeks later, Mr. Rady received a message from someone claiming to be a

part of the Project Midnight team at BCG. This person indicated that s/he, as well as others on the

Project Midnight team, believed that critical information provided to them during development of

TRACR had been misappropriated from Mr. Rady. Specifically, this individual posted:

       Hi, Max.

       Congratulations on your patent. Most of us at the [BCG] office in London saw your
       LinkedIn post and we are happy for you but are unable to comment on it for job
       security and this is why this profile is not my real name. The post confirmed what
       most of us suspected last year when you left BCG that your patent was used in
       Midnight. I was one of the collaborators on Midnight and I and others sensed
       something odd last year after you left and were uncomfortable because management
       told us to keep quiet and carry on. I complained on line anonymously to the Anglo-
       American speak up hotline (https://www.speak-up-site.com/) on 25 November
       2018 because I wanted De Beers to know that BCG nicked your patent. The
       complaint reference is – 20181125065607. I reported in the hotline how Midnight
       was behind and in the beginning of 2018 the project team received technical
       information from [a certain Product Director at BCG] regarding ideas for stone
       identification and tracking and through the use of this information we achieved
       several project milestones. We found out later that you disputed with BCG about
       the use of your patent without your permission and were terminated. There are
       rumors that you made a claim against BCG so I wish you good luck.


                                              - 17 -
        Case 1:20-cv-02285-ALC Document 12 Filed 05/20/20 Page 18 of 26



(the “Whistleblower Complaint”).

       70.     The Anglo-American speak up hotline to which this individual referred is a

confidential reporting service of De Beers on which employees and stake holders may report any

concerns they may have. In addition to providing the reference number for his complaint to the

speak up hotline, this individual also provided Mr. Rady with a screen shot of the complaint

reference number, a copy of which is below.




       71.     The Whistleblower Complaint further confirmed Mr. Rady’s beliefs that the

Defendants misappropriated his research and infringed his patent.

       Mr. Rady Reaches Out to BCG and De Beers to Seek Their Position on this Matter

       72.     On September 26, 2018, Mr. Rady, through counsel, sent a cease and desist letter

to BCG requesting BCG and its various business units to immediately cease any and all further

disclosure and exploitation of the technology developed by Mr. Rady, including through De Beers

and any other client or third party with whom Mr. Rady’s technology was shared or used in breach

of BCG’s obligation of confidentiality.

       73.     Additionally, on November 22, 2019, Mr. Rady’s counsel sent a letter to Bruce

Cleaver, Chief Executive Officer of the De Beers Group, advising Mr. Cleaver of Mr. Rady’s

concerns regarding De Beers’ infringement of the ‘250 patent.

       74.     On that same date, Mr. Rady’s counsel sent a letter to Richard Lesser, BCG’s Chief

Executive Officer, as well as Ulrike Schwartz-Runer, BCG’s General Counsel, raising similar

                                              - 18 -
         Case 1:20-cv-02285-ALC Document 12 Filed 05/20/20 Page 19 of 26



concerns regarding TRACR’s infringement of the ‘250 patent and BCG’s misappropriation of Mr.

Rady’s confidential technology.

        75.      Other than receiving acknowledgements from both De Beers and BCG of receipt

of these letters with pledges to investigate the allegations raised therein, neither Mr. Rady nor his

counsel have received any substantive response from BCG or De Beers.

                                    COUNT I
                     (INFRINGEMENT OF U.S. PATENT NO. 10,469,250)

        76.      Mr. Rady incorporates by reference the allegations in the preceding paragraphs as

if set forth fully herein.

        77.      Claim 1 of the ‘250 patent claims:

        A network node comprising:

              one or more processing devices;

              a storage device, coupled to the one or more processing devices and storing
                instructions for execution by at least some of the one or more processing
                devices;

              a communications subsystem, coupled to the one or more processing devices,
                to communicate with at least one or more other nodes of a peer-to-peer
                network; and

              item analysis components coupled to the one or more processing devices, the
                item analysis components comprising at least one imaging device configured
                to determine spectral analysis data and 3D scan data from measurements
                generated by the item analysis components;

              wherein the one or more processing devices operate to configure the network
               node to:

               analyze an instance of a physical item using the item analysis components to
                 determine a unique signature for the instance, the unique signature
                 determined using 3D spatial mapping to define the unique signature from
                 the spectral analysis data and 3D scan data generated by the item analysis
                 components for the physical item;

               determine, using the unique signature, whether the instance of the physical
                 item is previously recorded to a blockchain maintained by the peer-to-peer

                                                - 19 -
        Case 1:20-cv-02285-ALC Document 12 Filed 05/20/20 Page 20 of 26



                network to provide item tracking and authentication services, comparing the
                unique signature generated by the network node to previously recorded
                unique signatures using 3D spatial analysis techniques, rotating in virtual
                space features of the physical item defined in the unique signature to
                determine a match with features defined in the previously recorded unique
                signatures; and

              record the instance of the physical item to the blockchain in response to the
                determining whether the instance is previously recorded.

       78.      The De Beers solution is comprised of each and every element claimed in Claim 1

of the ‘250 patent. Mr. Rady has not authorized such development, use, offer to license, or license

of his technology by Defendants.

       79.      Claim 12 of the ‘250 patent claims:

             A computer implemented method comprising:

             analyzing an instance of a physical item using item analysis components of a
               network node to determine a unique signature for the instance, the unique
               signature determined using 3D spatial mapping to define the unique signature
               from spectral analysis data and 3D scan data generated by the item analysis
               components for the physical item,

             wherein the network node is configured to communicate with at least one or
              more other nodes of a peer-to-peer network, and the item analysis components
              comprise at least one imaging device configured to determine the spectral
              analysis data and 3D scan data from measurements generated by the item
              analysis components;

             determining, using the unique signature, whether the instance of the physical
               item is previously recorded to a blockchain maintained by the peer-to-peer
               network to provide item tracking and authentication services, comparing the
               unique signature generated by the network node to previously recorded
               unique signatures using 3D spatial analysis techniques, rotating in virtual
               space features of the physical item defined in the unique signature to
               determine a match with features defined in the previously recorded unique
               signatures; and

             recording the instance of the physical item to the blockchain.

       80.      The De Beers solution is comprised of each and every element claimed in Claim 12

of the ‘250 patent. Mr. Rady has not authorized such development, use, offer to license, or license


                                                - 20 -
        Case 1:20-cv-02285-ALC Document 12 Filed 05/20/20 Page 21 of 26



of his technology by Defendants.

       81.    Claim 22 of the ‘250 patent claims:

       A system comprising:

       a plurality of network nodes co-located at a field location, the plurality of nodes
         coupled for communication to a peer-to-peer network implementing a distributed
         ledger providing a system to track and authenticate items, wherein a one of the
         plurality of network nodes is configured to define an item assessment node, the
         one of the plurality of network nodes comprising:

         one or more processing devices;

         a storage device, coupled to the one or more processing devices and storing
           instructions for execution by at least some of the one or more processing
           devices;

         a communications subsystem, coupled to the one or more processing devices, to
           communicate with at least one or more other nodes of a peer-to-peer network;
           and

         item analysis components coupled to the one or more processing devices, the item
           analysis components comprising at least one imaging device configured to
           determine spectral analysis data and 3D scan data from measurements
           generated by the item analysis components;

         wherein the one or more processing devices operate to configure the network
          node to:

         analyze an instance of a physical item using the item analysis components to
           determine a unique signature for the instance, the unique signature determined
           using the analysis data for the physical item;

         determine, using the unique signature, whether the instance of the physical item
           is previously recorded to a blockchain maintained by the peer-to-peer network
           to provide item tracking and authentication services, comparing the unique
           signature generated by the network node to previously recorded unique
           signatures using 3D spatial analysis techniques, rotating in virtual space
           features of the physical item defined in the unique signature to determine a
           match with features defined in the previously recorded unique signatures; and

         record the instance of the physical item to the blockchain in response to the
           determining whether the instance is previously recorded.




                                             - 21 -
           Case 1:20-cv-02285-ALC Document 12 Filed 05/20/20 Page 22 of 26



           82.    The De Beers solution is comprised of each and every element claimed in Claim 22

of the ‘250 patent. Mr. Rady has not authorized such development, use, offer to license, or license

of his technology by Defendants.

           83.    Defendants’ unauthorized development, use, offer to license, and/or license of the

De Beers solution in the United States constitutes an infringement of at least Claims 1, 12, and 22

of the ‘250 patent in violation of 35 U.S.C. § 271(a).

           84.    Upon information and belief, Defendants have induced others in the United States

to infringe at least Claims 1, 12, and 22 of the ‘250 patent in violation of 35 U.S.C. § 271(b).

           85.    Mr. Rady has been damaged by the Defendants’ infringement of the ‘250 patent in

an amount to be determined at trial.

           86.    Upon information and belief, Defendants’ infringement of the ‘250 patent has been

willful.

                                   COUNT II
                 (COMMON LAW MISAPPROPRIATION OF TRADE SECRETS)

           87.    Mr. Rady incorporates by reference the allegations in the preceding paragraphs as

if set forth fully herein.

           88.    Mr. Rady provided BCG with information regarding his PhD research and his then-

unpublished patent application under a confidentiality agreement wherein BCG agreed not to

disclose this information to others within BCG or to any third party without Mr. Rady’s consent.

           89.    Mr. Rady took reasonable measures to keep details regarding his technology secret

and such information derived economic value from not being generally known to, and not being

readily ascertainable through proper means by, others who could obtain economic value from the

use of that information.




                                                - 22 -
         Case 1:20-cv-02285-ALC Document 12 Filed 05/20/20 Page 23 of 26



        90.     Mr. Rady never provided the Defendants with consent to disclose or otherwise use

the confidential information provided to BCG by Mr. Rady.

        91.     Defendants improperly used Mr. Rady’s confidential information as part of Project

Midnight to, among other things, develop, use, offer to license, and/or license TRACR. Upon

information and belief, Mr. Rady’s confidential information was also used by at least BCG to

develop other applications.

        92.     Mr. Rady has been damaged by Defendants’ misappropriation of confidential

information in an amount to be determined by trial.

        93.     Upon information and belief, Defendants’ misappropriation of Mr. Rady’s

confidential information was willful.

                                  COUNT III
                  (MISAPPROPRIATION OF TRADE SECRETS UNDER
                 DEFEND TRADE SECRETS ACT, 18. U.S.C. §§ 1836. et seq.)

        94.     Mr. Rady incorporates by reference the allegations in the preceding paragraphs as

if set forth fully herein.

        95.     Mr. Rady provided BCG with information regarding his PhD research and his then

unpublished patent application under a confidentiality agreement wherein BCG agreed not to

disclose this information to others within BCG or to any third party without Mr. Rady’s consent.

        96.     Mr. Rady took reasonable measures to keep details regarding his technology secret

and such information derived economic value from not being generally known to, and not being

readily ascertainable through proper means by, others who could obtain economic value from the

use of that information.

        97.     Mr. Rady never provided the Defendants with consent to disclose or otherwise use

the confidential information provided to BCG by Mr. Rady.

        98.     Defendants improperly used Mr. Rady’s confidential information as part of Project
                                              - 23 -
         Case 1:20-cv-02285-ALC Document 12 Filed 05/20/20 Page 24 of 26



Midnight to, among other things, develop, use, offer to license, and/or license TRACR. Upon

information and belief, Mr. Rady’s confidential information was also used by at least BCG to

develop other applications.

        99.     Mr. Rady has been damaged by Defendants’ misappropriation of confidential

information in an amount to be determined by trial.

        100.    Upon information and belief, Defendants’ misappropriation of Mr. Rady’s

confidential information was willful.

                                    COUNT IV
                      (BREACH OF CONTRACT AGAINST BCG ONLY)

        101.    Mr. Rady incorporates by reference the allegations in the preceding paragraphs as

if set forth fully herein.

        102.    Mr. Rady provided BCG with information regarding his PhD research and his then

unpublished patent application under a confidentiality agreement wherein BCG agreed not to

disclose this information to others within BCG or to any third party without Mr. Rady’s consent.

        103.    Mr. Rady took reasonable measures to keep details regarding his technology secret

and such information derived economic value from not being generally known to, and not being

readily ascertainable through proper means by, others who could obtain economic value from the

use of that information.

        104.    This agreement to maintain the confidentiality of Mr. Rady’s confidential

information is a valid and binding contract.

        105.    Mr. Rady never provided BCG with consent to disclose or otherwise use the

confidential information provided to it by Mr. Rady.

        106.    Defendants improperly used Mr. Rady’s confidential information as part of Project

Midnight to, among other things, develop, use, offer to license, and/or license TRACR. Upon


                                               - 24 -
        Case 1:20-cv-02285-ALC Document 12 Filed 05/20/20 Page 25 of 26



information and belief, Mr. Rady’s confidential information was also used by at least BCG to

develop other applications.

       107.    BCG breached the confidentiality agreement with Mr. Rady by disclosing, using,

offering to license, and/or licensing Mr. Rady’s confidential information without his consent.

       108.    Mr. Rady has been damaged by BCG’s breach of contract in an amount to be

determined by trial.

                                         JURY DEMAND

       109.    Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Mr. Rady

respectfully requests that all issues and claims be tried before a jury.

                                     PRAYER FOR RELIEF

       WHEREFORE, Mr. Rady prays for the following judgment and relief against Defendants:

       A.      A judgment that the Defendants have infringed the ‘250 patent;

       B.      A permanent injunction against Defendants and their affiliates, subsidiaries,

assigns, employees, agents, and anyone acting in privity or concert with them, from infringing the

‘250 patent;

       C.      A judgment that the Defendants misappropriated Mr. Rady’s trade secrets and

confidential information;

       D.      A permanent injunction against Defendants and their affiliates, subsidiaries,

assigns, employees, agents, and anyone acting in privity or concert with them, from further

misappropriating Mr. Rady’s confidential information and trade secrets;

       E.      A judgment that BCG breached its agreement with Mr. Rady to maintain the

confidentiality of his PhD research and other confidential information;

       F.      An award of all damages adequate to compensate Mr. Rady for Defendants’ patent

infringement and misappropriation of trade secrets, as well as BCG’s breach of contract;

                                                - 25 -
        Case 1:20-cv-02285-ALC Document 12 Filed 05/20/20 Page 26 of 26



       G.      An award of treble damages as a result of Defendants’ willful infringement of the

‘250 patent;

       H.      An award of pre-judgement and post-judgment interest at the maximum rate

allowed by law;

       I.      An award finding that this is an exceptional case and awarding Mr. Rady his costs,

expenses, disbursements, and reasonable attorneys’ fees related to Defendants’ patent

infringement under 35 U.S.C. § 285 and all other applicable statutes, rules, and common law; and

       J.      Such other relief, in law or in equity, as this Court deems just and proper.

Dated: New York, New York
       May 20, 2020                           WHITEFORD, TAYLOR & PRESTON L.L.P


                                              By: /s/ Kenneth M. Lewis
                                                  Kenneth M. Lewis

                                              444 Madison Avenue, Fourth Floor
                                              New York, NY 10022
                                              (914) 761-8400
                                              klewis@wtplaw.com

                                              WHITEFORD, TAYLOR & PRESTON L.L.P.
                                              Seven Saint Paul Street, Suite 1500
                                              Baltimore, MD 21202-1636
                                              (410) 347-8700
                                              stiller@wtplaw.com
                                              khroblak@wtplaw.com
                                              Steven E. Tiller (pro hac vice motion to be filed)
                                              Kevin G. Hroblak (pro hac vice motion to be filed)

                                              Attorneys for Plaintiff,
                                              Max A. Rady




                                               - 26 -
